Citation Nr: 1818383	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  18-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date for the grant of service connection for tinnitus earlier than April 30, 2013.

2.  Entitlement to an effective date for the assignment of a compensable disability rating for bilateral hearing loss earlier than August 28, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  In April 15, 2013, the Board denied service connection for tinnitus.

2.  On April 30, 2015, the Veteran filed to reopen his claim for service connection for tinnitus, and RO granted service connection effective the date the claim was received.

3.  In December 2014, the RO assigned a noncompensable disability rating for bilateral hearing loss, effective June 2010, and the Veteran failed to perfect a substantive appeal to the Board within 60 days after the issuance of an statement of the case (SOC) or within one year of being notified of the decision.

4.  On April 6, 2015, the Veteran filed an increased rating claim, and the Veteran was assigned a compensable disability rating for bilateral hearing loss based on the results of audiometric testing conducted in August 2015.

5.  The Veteran should not be penalized by any delay in audiometric testing after commencing his claim, but it is not medical ascertainable that the Veteran met the criteria for a compensable disability rating from prior to April 6, 2015.


CONCLUSIONS OF LAW

1.  The April 13, 2015 Board decision is final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.110 (2014).

2.  The criteria for an effective date earlier than April 30, 2015 for the grant of service connection for tinnitus have not been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017)

3.  The December 2014 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

4.  The criteria for an effective date of April 6, 2015, but no earlier, for the assignment of a 10 percent disability rating for bilateral hearing loss have been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Tinnitus

At issue is whether the Veteran is entitled to an effective date for the assignment of service connection for tinnitus.  Unfortunately, the criteria for an earlier effective date have not been met.  
 
The Veteran's first claim of service connection for tinnitus was received by VA on June 2, 2010, and, in October 2010, the RO denied the Veteran's claim for service connection.  The Veteran timely appealed this decision to the Board, and the Board issued a final denial of the Veteran's claim for service connection on April 15, 2013.  VA received the Veteran's claim to reopen his previously denied claim of service connection for tinnitus on April 30, 2013, and, in November 2015, the RO reopened the Veteran's claim, granted service connection, and assigned a disability rating of 10 percent effective the date the claim to reopen was received by VA.  The Veteran appealed the effective date for the assignment of service connection for tinnitus.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  Here, the Veteran has been awarded service connection effective the date the Veteran's claim to reopen his previously denied claim was received.  
The Board notes that the Veteran's representative has alleged in a February 28, 2018 appellate brief that the April 2013 Board decision was not final.  All Board decisions are final as of the date stamped on the decision unless reconsideration is ordered by the Board.  38 C.F.R. § 20.1100.  The Board notes that the Veteran filed a motion for reconsideration of the decision on May 2013, but the motion was denied in June 2013, 

In order for the Veteran to be awarded an effective date earlier than April 30, 2013, he would have to show clear and unmistakable error (CUE) in a prior decision.  See Flash v. Brown, 8 Vet. App. 332 (1995).  To date however, the Veteran has not alleged CUE in a prior final decision denying service connection for tinnitus.  Thus, since these decisions are final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on April 30, 2013.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

Hearing Loss

At issue is whether the Veteran is entitled to an effective date for a compensable disability rating earlier than August 28, 2015.  The Veteran is entitled to an effective date of April 5, 2015, but no earlier, for the assignment of a compensable disability rating.
 
The Veteran claim of service connection for hearing loss was received on June 2, 2010, and, in December 2014, the RO granted service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran appealed his initial disability rating.  On November 2015, the RO issued a Statement of the Case (SOC) responsive to the Veteran's appeal as well as a rating decision assigning a disability rating of 10 percent effective August 28, 2015.  The Veteran failed to perfect his appeal by filing a substantive appeal to the Board within 60 days of the issuance of an SOC or within one year of notification of the original decision.  In December 2015, the Veteran filed a separate claim for an earlier effective date for service connection for bilateral hearing loss, and, in June 2016, the RO denied the Veteran's claim for an earlier effective date.  The Veteran filed a notice of disagreement (NOD) in June 2016, asserting that he was entitled to an earlier effective date for the assignment of a compensable disability rating, and the Veteran successfully perfected this matter by filing a timely substantive appeal to the Board within 60 days of the issuance of a SOC.

First, the Board notes that the Veteran's separate claim for an earlier effective date for the assignment of service connection filed in December 2015 does not provide an adequate basis for relief as a matter of law, because free-standing claims for earlier effective dates are not permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board also notes that the Veteran could have challenged the effective date for the assignment of service connection while pursuing his appeal of the December 2014 decision assigning him a noncompensable disability rating effective June 2, 2010.  Nevertheless, relief on this basis is currently precluded (except pursuant to a CUE claim which to date the Veteran has not filed), because the December 2014 rating decision became final after the Veteran failed to perfect a substantive appeal to the Board within 60 days of the issuance of an SOC or within one year of notification of the decision.

The November 2015 rating decision, however, is not final, because the Veteran filed a timely NOD in June 2016 challenging the effective date of the assignment of a disability rating of 10 percent and claiming that his disability rating of 10 percent should date back to when he first filed his claim for service connection.  The Veteran's claim for an earlier effective date therefore rises from an appeal of an increased disability rating rather than the assignment of an initial disability rating, because the initial disability rating was assigned in the December 2014 rating decision.  

In reviewing the effective date of an increased disability rating, the period on appeal begins when the Veteran first filed for an increased disability rating or whenever the date of entitlement arose - whichever is later; 38 C.F.R. § 3.400. If, however, an ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, but only if the claim is received within one year thereof under 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400(o)(2). See also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

On April 6, 2015, the Veteran filed a written statement challenging his disability rating, which resolving all doubt in the Veteran's favor, the Board finds to be the date of the Veteran's claim.  

The Veteran's current disability rating of 10 percent was based on the result of private audiometric testing that was conducted on August 28, 2015.  VA's failure or delay in providing the Veteran with a new VA examination, however, should not prejudice the Veteran, and therefore the Veteran is granted an effective date of April 6, 2015 the date of the Veteran's increased rating claim.

The Veteran is not entitled to an effective date earlier than April 6, 2015.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Thus in order to be medically ascertainable that the Veteran is entitled to an increased disability rating, the record must contain audiometric testing during the period between April 6, 2014 and April 6, 2015.  Unfortunately, the record does not contain audiometric testing evaluating the severity of the Veteran's hearing loss between April 6, 2014 and April 6, 2015, and, therefore, it is not medically ascertainable that the Veteran met the criteria for an increased disability rating at that time.  As such, the criteria for entitlement to a compensable rating earlier than April 6, 2015 have not been met.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date for the assignment of service connection for tinnitus earlier than April 30, 2015 is denied.

A disability rating of 10 percent for bilateral hearing loss effective April 6, 2015 is granted; subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


